Citation Nr: 0810191	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected chondromalacia of the left 
knee.

3.  Entitlement to a disability rating greater than 10 
percent for service-connected duodenal ulcer with 
gastroesophageal reflux disease.

4.  Entitlement to a disability rating greater than 10 
percent for service-connected scar of the left ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973, October 1974 to October 1977, and October 1982 to June 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Huntington, West Virginia.

In September 2005, the veteran testified at a video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided.  

When this case was before the Board in April 2006 it was 
remanded for additional development.  It is now returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  VA audiological examination conducted in November 2006 
revealed a Level III hearing impairment in each of the 
veteran's ears.

2.  Resolving all reasonable doubt in his favor, the 
veteran's left knee disability is manifested by moderate 
residual instability.

3.  The veteran's left knee disability manifested by 
impairment other than instability that results in chronic and 
recurrent pain on motion, functional loss, and slight overall 
limitation of flexion of the knee due to pain; however; even 
when pain is considered, the veteran's left knee disability 
does not result in functional loss consistent with or 
comparable to limitation of flexion of the left leg to 30 
degrees.

4.  The veteran's duodenal ulcer with gastroesophageal reflux 
disease does not result in severe symptoms two or three times 
per year averaging 10 days in duration; and is not productive 
of continuous moderate manifestations.

5.  The veteran's scar of the left ankle, post-operative 
removal of neuroma, measures 6 centimeters by 0.2 
centimeters, is superficial and tender, but does not produce 
any limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6100 (2007).  

2.  The criteria for a 20 percent disability rating for 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for a separate 10 percent rating for 
limitation of left knee flexion have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for duodenal ulcer with gastroesophageal reflux have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.7, 4.114 and Diagnostic Code 7305 
(2007).

5.  The criteria for a disability rating in excess of 10 
percent for scar of the left ankle, post-operative removal of 
neuroma, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In April 2003, prior to the initial adjudication of the 
veteran's claim for service connection for bilateral hearing 
loss and for the remaining increased disability rating 
claims, he was notified of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in May 2005, May 2006, and October 2006, 
he was provided notice of information required to 
substantiate his increased disability rating claims.  There 
is no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in May 2006.  Adequate notice has been provided to the 
veteran prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the appeal was readjudicated by way of the July 
2007 Supplemental Statement of the Case.

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased 
disability rating, section 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the claimant was provided pertinent information in 
notice letters cited above and in February 2005, April 2005 
and July 2007 correspondence.  Cumulatively, he was informed 
of the necessity of providing on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disabilities and the effect that 
worsening has on the his employment and daily life.  The 
veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded numerous VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased disability rating claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, where 
the evidence contains factual findings showing distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

In evaluating musculoskeletal disabilities, functional 
impairment must also be assessed and the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment, must be determined.  38 C.F.R. § 
4.10 (2007).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2007).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

Bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 

In June 2003, the RO granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating, effective March 4, 2003.

A VA audiological evaluation report dated in April 2003 shows 
that the veteran reported hearing loss, worse in the right 
ear, ever since service.  Physical examination revealed that 
pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 30, 30, 30, and 50 decibels, 
respectively.  Pure tone average of the right ear was 35 
decibels.  Speech recognition was 80 percent.  Pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 25, 30, 50, and 65 decibels, respectively.  Pure 
tone average of the left ear was 43 decibels.  Speech 
recognition was 76 percent.  The examiner concluded that the 
veteran had mild to moderate sensorineural hearing loss in 
the right ear and a mild to moderately severe sensorineural 
hearing loss in the left ear.  Word recognition skills were 
said to be good at the right ear and fair at the left ear.  
Under Table VI of the regulations, the veteran's hearing 
level in each ear was III. Under Table VII of the 
regulations, a Level III hearing impairment in each ear 
warrants a noncompensable disability rating.  38 C.F.R. § 
4.85, Tables VI and VII, Diagnostic Code 6100 (2007).

At the December 2005 Board hearing, the veteran testified 
that his bilateral hearing loss disability was greater than 
reflected by his current disability rating.  He indicated 
that he had to keep the volume on his telephone and 
television turned up loud because his hearing loss had 
increased.  He added that his hearing loss made it difficult 
for him to concentrate.  He noted that his hearing aids 
helped his hearing, but that they were bothersome as a result 
of increased background noise.

A VA audiological evaluation report dated in November 2006 
shows that the veteran reported continued bilateral hearing 
loss.  Physical examination revealed that pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 30, 35, 40, and 55 decibels, respectively.  Pure 
tone average of the right ear was 40 decibels.  Speech 
recognition was 76 percent.  Pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz were 35, 30, 55, and 
60 decibels, respectively.  Pure tone average of the left ear 
was 45 decibels.  Speech recognition was 76 percent.  The 
examiner concluded that the veteran had mild to moderately 
severe sensorineural hearing loss in both ears.  Word 
recognition skills were said to be fair at 76 percent, 
bilaterally.  Under Table VI of the regulations, the 
veteran's hearing level in each ear was III.  Under Table VII 
of the regulations, a Level III hearing impairment in each 
ear warrants a noncompensable disability rating.  38 C.F.R. § 
4.85, Tables VI and VII, Diagnostic Code 6100 (2007).

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher (compensable) 
disability rating for the veteran's bilateral hearing loss.

The Board has also considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairment.  However, a compensable disability rating 
is not warranted under Table VIa as the veteran's pure tone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) in 
either ear.  Additionally, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 dB or less at 
1000 Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz, a higher disability rating pursuant to section 4.86(b) 
is also not warranted.  38 C.F.R. §§ 4.85, 4.86 (a) (2007).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 345.  To put it simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric testing results are 
dispositive evidence for a claim for a higher disability 
rating for hearing loss.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Because of the mandatory 
application of such criteria, no reasonable doubt exists in 
this matter such that the benefit of the doubt may be applied 
in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

Chondromalacia of the left knee

The veteran's chondromalacia of the left knee is currently 
rated 10 percent disabling pursuant to the criteria set forth 
in Diagnostic Code 5257.  Under this diagnostic code 
provision, a 10 percent disability rating is warranted where 
there is slight recurrent subluxation or lateral instability 
of the knee, and a 20 percent disability rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  The maximum 30 percent disability rating 
is warranted where there is severe recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5257 (2007).  Under Diagnostic Code 5257, 
painful motion and functional loss due to pain are not 
applicable because Diagnostic Code 5257 is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

When a knee disability is rated under Diagnostic Code 5257, 
the veteran may also have limitation of motion, which may be 
separately compensable for either or both limitation of 
flexion and extension.  Normal range of motion of a knee is 
from zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.  A 30 percent disability rating 
is the highest available under Diagnostic Code 5260.  

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating and extension 
limited to 15 degrees warrants a 20 percent disability 
rating.  Extension limited to 20 degrees warrants a 30 
percent disability rating, extension limited to 30 degrees 
warrants a 40 percent disability rating, and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.  A 50 percent disability rating is the highest 
available under Diagnostic Code 5261.  

VA outpatient treatment records dated from January 2002 to 
August 2003 show intermittent treatment for chronic left knee 
pain.

A VA examination report dated in April 2003 shows that 
veteran reported daily left knee pain that was estimated to 
be a six in severity on a scale of 10.  He described poor 
strength, an inability to flex, stiffness on a daily basis, 
and swelling after activity.  There is no history of 
dislocation of the left knee.  Physical examination revealed 
range of motion from zero to 105 degrees.  The ligamentous 
structures were intact.  There was no objective evidence of 
painful motion, edema, effusion, instability, tenderness, 
redness, heat, or abnormal movement.  Strength testing was 
5/5.  There was no X-ray evidence of arthritis; however, 
ligamentous injury could not be excluded.  The diagnosis was 
left knee pain and chronic strain.

VA outpatient treatment records dated from May 2003 to 
November 2006 show continued treatment for intermittent 
reports of chronic left knee pain.  It was indicated that the 
veteran was using a soft knee brace.

During his September 2005 hearing, the veteran described that 
his left knee would experience pain, popping, locking, 
swelling, and instability.  He would take daily medication 
for the pain and use a brace for support.

A VA examination report dated in December 2006 reveals that 
the veteran reported chronic knee pain which was three on a 
scale of 10, and which would increase to eight with walking 
and standing.  He also described swelling and stiffness.  The 
knee was said to give out daily.  He wore a knee brace over 
his pants.  There were no constitutional symptoms of 
arthritis.  The veteran was able to stand 15 to 30 minutes 
and able to walk a quarter mile.  The left knee joint 
symptoms included pain, giving way, instability, stiffness, 
weakness, effusion, weekly flare-ups of moderate severity, 
inflammation, redness, swelling, and tenderness.

Physical examination revealed poor propulsion of the left 
lower extremity with favoring of the right.  Active range of 
motion was from zero to 120 degrees, with pain beginning at 
105 degrees.  Passive range of motion was from zero to 125 
degrees, with pain beginning at 115 degrees.  X-rays of the 
left knee revealed no fracture or dislocation.  There was 
mild narrowing in the medial compartment, and osteophyte 
formation was noted.  There was no convincing joint effusion.  
The examiner indicated that the veteran could do light to 
moderate physical and sedentary employment with regard to the 
left knee disability.  There was no objective weakened 
movement or excess fatigability or incoordination.

In view of the foregoing evidence, the Board finds that a 20 
percent disability rating under Diagnostic Code 5257 is 
warranted.  The Board finds that the competent medical 
evidence of record demonstrated that the veteran's left knee 
is manifested by a moderate degree of symptoms that include 
stiffness and instability.  The evidence of record supports 
no more than a 20 percent disability rating for moderate 
subluxation of the left knee during the entire appellate 
period.  With regard to the provisions of 38 C.F.R. §§ 4.40 
and 4.45 relating to pain on use, the Court has held that 
such criteria do not apply to knee disabilities that are 
rated under Diagnostic Code 5257.  See Johnson, 9 Vet. App. 
at 11.

The Board has examined all other diagnostic codes pertinent 
to the knees.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no current evidence of dislocated 
semilunar cartilage with frequent episodes of "locking" or 
malunion or nonunion of the tibia and fibula.  Diagnostic 
Codes 5258 and 5262 for impairment of the tibia and fibula 
are therefore not for application in this case.

The VA Office of General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
noncompensable rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59. See VAOPGCPREC 9- 98 (August 14, 1998).  

Here, the ranges of motion in degrees, as tested on medical 
examinations, do not reflect a degree of impairment under the 
rating schedule that would warrant an increased disability 
rating for the veteran's left knee if rated under the 
limitation of motion codes at any time.  The veteran 
consistently had near full range of motion of the left knee, 
with zero degrees of extension and almost full flexion.  The 
range of motion findings do not meet the criteria for even a 
noncompensable disability rating under Diagnostic Codes 5260 
and 5261, which require flexion limited to 60 degrees or 
extension limited to 5 degrees.  In light of the General 
Counsel opinions, however, and resolving all reasonable doubt 
in his favor, the Board finds that a separate 10 percent 
rating is warranted for limitation of left knee flexion.  

Duodenal ulcer with gastroesophageal reflux disease

The veteran's duodenal ulcer with gastroesophageal reflux 
disease is currently rated 10 percent disabling pursuant to 
the criteria set forth in Diagnostic Code 7305.  Under this 
diagnostic code provision, a mild ulcer, with brief episodes 
of recurring symptoms once or twice yearly, warrants a 10 
percent disability rating.  A moderate ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations, warrants a 20 percent disability rating.  A 
40 percent disability rating is warranted when there is 
evidence of a moderately severe duodenal ulcer that is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or by recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  For the maximum 60 percent disability 
rating to be assigned, the evidence must show severe ulcer, 
only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 U.S.C.A. § 4.114.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  38 C.F.R. § 4.112 (2007).  
"Baseline weight" means the average weight for the two-year 
period preceding the onset of the disease.  66 Fed. Reg. 
29,488 (May 31, 2001).

VA outpatient treatment records dated from January 2002 to 
March 2003 show no reports of treatment for symptoms 
associated with a duodenal ulcer or gastroesophageal reflux 
disease.

A VA examination report dated in April 2003 shows that the 
veteran reported a history of gastroesophageal reflux 
disease.  He described that he felt everything would stick to 
his throat.  There was a history of pyrosis, primarily in the 
stomach and epigastric areas.  He reported occasional 
substernal burning, but no problem with arm or neck pain.  
There was no history of hematemesis or melena, but there was 
significant reflux, sometimes associated with right lower 
quadrant pain.  There was reported occasional vomiting in the 
mornings.   Physical examination revealed no signs of anemia.  
The veteran's weight had increased from 200 pounds to 208 
pounds over the preceding year.  An upper gastrointestinal 
series showed evidence of deformity of the duodenal bulb, 
however, there was no active ulcer disease.  The esophagus 
was normal.  There was no gastroesophageal reflux present at 
the time of the examination.  The diagnosis was history of 
gastroesophageal reflux disease and history of duodenal 
ulcer.

VA outpatient treatment records dated from May 2003 to 
November 2006 show that in March 2004, the veteran reported 
dull stomach pain and acid reflux.  He described that he 
would take medication for his symptoms, but that it would 
wear off after 12 to 14 hours.  He also described nausea and 
alternating diarrhea and constipation, but no vomiting, blood 
in stool, fever or chills.  The treating practitioner 
increased medication to twice per day.  Records thereafter 
show no treatment for a duodenal ulcer or gastroesophageal 
reflux disease.

During his September 2005 video conference hearing, the 
veteran reported throat and abdominal pain associated with 
his ulcer.  He indicated having had his medication increased 
and being on a restricted diet.  He described experiencing 
alternating diarrhea and constipation.  He also reported 
losing about 20 pounds over the preceding six months.  He 
noted that he had not been hospitalized over the preceding 
six months for symptoms associated with his stomach.

A December 2006 VA examination report reflects that the 
veteran had trouble swallowing any type of food at least once 
a week and that if he did not take his medication he would 
get heartburn.  He also reported episodic weekly diarrhea and 
weight loss.  The veteran described a history of chronic 
alcoholism, but stated that he had not consumed alcohol for 
three months.  He reported daily nausea, but no vomiting.  
There was a history of dysphagia less than daily but at least 
weekly, which would last an hour.  There was also reported 
occasional mild esophageal distress.  There was no history of 
hematemesis, melena, anemia, or esophageal dilation.  He 
described reflux with greasy foods and weekly heartburn with 
medication.  An esophagogastroduodenoscopy report dated in 
December 2006 revealed a normal esophagus and duodenum, and 
erythematous mucosa found in the antrum, with appearances of 
mild gastritis.  Physical examination revealed a 10 percent 
weight loss compared to baseline.  There were no signs of 
significant weight loss, malnutrition, or anemia.  There was 
abdominal tenderness and mild direct right upper and right 
lateral mid-abdominal tenderness.  The diagnosis was mild 
gastritis in a two pack a day cigarette smoker.  There was no 
gastric or duodenal ulcer present.  The veteran was said to 
be able to do physical or sedentary employment with this 
condition.

The evidence shows that the veteran did not have an active 
duodenal ulcer and that his disorder was mild gastritis.  
Although there is a history of duodenal ulcer and 
gastroesophageal reflux disease, the December 2006 
esophagogastroduodenoscopy report revealed a normal esophagus 
and duodenum, and mild gastritis.  There is no competent 
medical evidence to the contrary.  There is also no competent 
medical evidence that the veteran has anemia or that he has 
an  ulcer with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  Because of the mandatory application of such 
criteria, no reasonable doubt exists in this matter such that 
the benefit of the doubt may be applied in favor of the 
veteran.  Gilbert.

Scar of the left ankle

The veteran's scar of the left ankle, post-operative removal 
of neuroma, is currently rated 10 percent disabling pursuant 
to the criteria set forth in Diagnostic Code 7804.  Under 
this diagnostic code provision, a superficial scar which is 
painful on examination is rated 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).

Additionally, pursuant to Diagnostic Code 7801, scars that 
are not on the head, face, or neck, and that are deep or that 
cause limited motion, warrant a 10 percent disability rating 
for an area or areas exceeding six square inches (39 square 
centimeters).  The next higher 20 percent disability rating 
is warranted for an area or areas exceeding 12 square inches 
(77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2007).

Under Diagnostic Code 7802, a 10 percent disability rating is 
warranted for scars that are not on the head, face, or neck, 
that are superficial and that do not cause limited motion in 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A 
superficial scar which is unstable is rated 10 percent 
disabling.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2007).  
Scars may also be rated based on any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2007).

A VA examination report dated in April 2003 shows that 
veteran reported no specific symptoms associated with the 
scar of the left ankle.  The veteran described scars from 
neuroma removal surgery in 1971 during service, and from a 
laceration of the left ankle in 1978 from a motor vehicle 
accident that was not related to service.  Physical 
examination revealed a scar that was 10 centimeters in 
length.  On the medial aspect of the scar, the first 5 
centimeters was 1.5 centimeters wide.  It was increased in 
pigmentation.  The lateral 5 centimeters were linear.  It was 
minimally atrophic and minimally raised.  The widened part 
was minimally depressed.  There was no skin breakdown, and 
the scar was superficial.  There was no limitation of motion 
from the scar.  There were no signs of keloid formation, 
induration of the skin, or edema.  The scar was nonadherent, 
nontender, and there was no pain on examination.  The 
diagnosis was asymptomatic scar of the left ankle.  The 
examiner noted that part of the scar was from injury prior to 
service, and the remainder was a surgical scar from the 
removal of neuromas in service.

VA outpatient treatment records dated from January 2002 to 
November 2006 show that in July 2004, the veteran reported 
pain to the left ankle.  He was given pain medication and 
sent to radiology.  X-rays showed mild degenerative changes 
of the left ankle.  The left ankle pain was considered likely 
due to overuse, shifting weight away from a right ankle 
disorder that is not service connected.  In November 2004, 
the veteran reported increased problems with left ankle pain.

During his September 2005 hearing, the veteran described that 
his left ankle scar was more disabling than currently 
reflected by his 10 percent disability rating.  He asserted 
that he was experiencing secondary orthopedic manifestations, 
such as arthritis, swelling, and numbness as a result of his 
left ankle scar.

A VA examination report dated in December 2006 shows that the 
examiner set forth that the veteran was service connected for 
a removal of neuromas from the anterior skin and subcutaneous 
tissue of left ankle area, and not the ankle joint, during 
his period of service in 1971.  He had a good result and no 
further problems for the remainder of his period of active 
service.  He was said to be rheumatoid factor positive, 
meaning that he had a non-service-connected condition of 
rheumatoid arthritis in his joints.  Physical examination 
revealed no orthopedic impairment, arthritis, objective 
weakened movement, excess fatigability, or incoordination.  
The pain and tenderness were said to be purely subjective. 

Examination of the scar revealed a transverse scar from the 
lateral malleolus medial for 4 centimeters, 1.5 centimeters 
wide, extending anterior to the ankle, in the ankle crease 
for 6 centimeters, 0.2 centimeters wide.  The scar of the 
original pre-service ankle injury from the 1968 motor vehicle 
accident was primarily tender and painful.  However, the scar 
of the surgical incision for the neuroma removal was less 
tender. The scar was superficial and did not produce 
limitation of function or motion of the affected area.  There 
was tenderness on palpation.  There was no adherence to 
underlying tissue, underlying soft tissue damage, skin 
ulceration or breakdown over the scar.  The examiner 
concluded that there was no orthopedic impairment caused by 
the surgical scar for resection of the neuromas while in 
service.

The Board finds that the veteran's claim for a disability 
rating greater than 10 percent for the service-connected scar 
of the left ankle, post-operative removal of neuroma, must be 
denied.  While the evidence shows that the veteran's scar is 
tender on palpation, there is no evidence of record that 
there is reduced range of motion as a result of the scar.  
Additionally, the evidence does not show that the veteran's 
scars encompasses an area exceeding 12 square inches or 77 
square centimeters.  Accordingly, a disability rating in 
excess of 10 percent is not warranted pursuant to Diagnostic 
Codes 7801, 7802, 7803, 7804 or 7805.  Additionally, the VA 
examiner in December 2006 concluded that there was no 
orthopedic impairment caused by the surgical scar for 
resection of the neuromas.  As such, rating the veteran's 
service-connected left ankle scar under a diagnostic code 
provision related to an orthopedic disorder would not be 
appropriate.

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  Because of the mandatory application of such 
criteria, no reasonable doubt exists in this matter such that 
the benefit of the doubt may be applied in favor of the 
veteran. Gilbert.

Extraschedular consideration

Finally, the Board finds that there is no showing that any of 
the veteran's conditions reflect so exceptional or so unusual 
a disability picture as to warrant higher ratings on an 
extra-schedular basis.  The disabilities are not productive 
of marked interference with employment or required frequent 
periods of hospitalization, and have not otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of extra-schedular ratings are not 
met.  Thus, the Board is not required to remand the claims 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

A 20 percent rating for chondromalacia of the left knee is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

A separate 10 percent rating for limitation of left knee 
flexion is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A disability rating greater than 10 percent for duodenal 
ulcer with gastroesophageal reflux disease is denied.

A disability rating greater than 10 percent for a scar of the 
left ankle is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


